Citation Nr: 1642966	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  13-20 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left shoulder replacement.

2.  Entitlement to service connection for residuals of a left shoulder replacement.  

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a bilateral leg disability.


REPRESENTATION

Appellant represented by:	Michelle Wilson, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to October 1974, December 1976 to December 1978, and November 2000 to November 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In August 2016, the Veteran testified before the Board via a video conference hearing.  He also testified at the RO in April 2013 before a Decision Review Officer.  Transcripts of both hearings are of record.  

The electronic Veterans Benefits Management System (VBMS) and the Veterans Appeals Control and Locator System (VACOLS) indicate that a March 2013 rating decision has been the subject of a Notice of Disagreement filed in April 2015.  In the March 2013 decision, the RO denied a number of service connection claims, as well as special monthly compensation and a total rating based on individual unemployability due to service connected disability  These systems reflect that the RO is continuing to process the Veteran's NOD.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  Accordingly, the claim remains under the jurisdiction of the RO at this time.

The Veteran and his representative have also disagreed with an April 2015 determination by the Debt Management Center (DMC) regarding an overpayment in the amount of $70,184.00.  In addition to voicing their disagreement with the validity of the debt (see June 2015 statement), they have filed a request for waiver of the debt (see June 2015 waiver request).  They also requested "reconsideration" of the matter.  See June 2015 request.  As this matter is not within the jurisdiction of the Board at this time, it is referred to the AOJ/DMC for appropriate action.  38 C.F.R. § 19.9(b) (2015).  Lastly, it appears from the record that the Veteran has raised a claim for unreimbursed medical expenses.  See May 2016 claim.  This matter is likewise referred to the AOJ for appropriate action.  Id.   

The issues of entitlement to service connection for left hip and bilateral leg disabilities as well as the underlying issue of entitlement to service connection for a left shoulder disability are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for residuals of a left shoulder replacement in a January 2007 rating decision; the Veteran did not appeal that decision, nor did he submit new and material evidence within one year. 

2.  The evidence received since the January 2007 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for residuals of a left shoulder replacement.


CONCLUSION OF LAW

The January 2007 rating decision is final.  New and material evidence sufficient to reopen the claim of entitlement to service connection for a left shoulder disability has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). That is, only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this instance, while it appears that the RO in a May 2010 rating decision (which is the subject of this appeal) reopened the claim and considered it on the merits, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of what the RO has determined.  See Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  As noted, this is in light of a prior final decision in January 2007 that denied service connection for residuals of a left shoulder replacement.


The basis of the last final rating decision in January 2007 that denied service connection for a left shoulder disability is that the evidence did not show that the Veteran had a left shoulder disability related to service.  Following the January 2007 rating decision, the RO received medical evidence that relates the Veteran's left shoulder disability to his reported injuries in service.  In this regard, in November 2011, the Veteran's treating physician, Dr. D.W., reported that he had had the opportunity to review the Veteran's active duty injuries and he opined that "at least one of these accidents led to an injury to his shoulder that in all likelihood contributed in a large part to his chronic shoulder pain and subsequent surgeries."

The Board finds that Dr. D.W.'s November 2011 opinion relates to at least one of the unestablished facts necessary to substantiate the claim, i.e., establishing a nexus to service.  See Shedden v. Principi, 381 F. 3d 1163 (Fed. Cir. 2004).  Accordingly, the criteria to reopen the claim of entitlement to service connection for a left shoulder disability under 38 C.F.R. § 3.156 (a) based on new and material evidence have been satisfied based on this evidence alone.  Therefore, it is not necessary to discuss any additional evidence that has been added to the record since the January 2007 final decision, as it relates to the issue of reopening.  


ORDER

The application to reopen the claim for service connection for residuals of a left shoulder replacement is granted.


REMAND

Turning to the merits of the claim of entitlement to service connection for residuals of a left shoulder replacement, the Board finds that additional development is warranted before a fully informed decision can be made in this appeal.  VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran contends that he sustained two injuries in service that affected his left shoulder as well as his left hip and legs.  He states that one incident incurred at Ft. Stewart when he was riding on an "APC" and the driver hit a pine tree causing him to be thrown into the pine tree.  He states that the other incident occurred at Ft. Gilliam and involved a metal ramp that collapsed while he was standing on it causing him to fall with the platform falling on top of him.  See August 2010 statement (VA Form 21-4138).  He reports that he was in the hospital for approximately one week after the platform incident and that his left arm and legs were in casts.  He also states that he fractured his nose in this incident.  Unfortunately his service treatment records are incomplete (see December 2006 VA Memorandum regarding the Formal Finding on the Unavailability of Service Medical Records) and do not reflect injuries or treatment to his left shoulder, left hip or legs.  Nevertheless, records do reflect that he underwent a nasal septoplasty for a deviated septum in 1973.  Records related to this surgery note that he had a breathing obstruction due to trauma earlier in the year.  

An alternative contention with respect to the Veteran's claim for service connection for a left hip disability is that it is secondary to his left shoulder disability.  In this regard, there is a statement from R.J.H. in August 2010 who asserted that a bone had been taken from the Veteran's left hip to graft his left shoulder which failed.  He stated that this procedure produced pain in the Veteran's left hip and limping.  

The basis of the RO's denial in May 2010 with respect to his left hip and bilateral leg disability claims was that the evidence did not show that the Veteran currently suffers from the disabilities as claimed.  However, a March 2013 examination report (Scar/Disfigurement Disability Benefits Questionnaire) contains diagnoses of hip arthritis as well as nerve damage to the left arm and leg.   

In light of the evidence outlined above showing left arm and leg disabilities, as well as the opinion from Dr. D.W. in November 2011, which indicates that the Veteran may have a disability that is related to his service, the Board finds that a VA examination must be conducted in order to obtain an opinion that addresses the nature and etiology of the Veteran's claimed left shoulder, left hip and leg disabilities.  In terms of the left shoulder, the opinion must specifically address the issue of aggravation in light of the Veteran's active duty service from November 2000 to November 2001, and evidence of on-the-job injuries to the left shoulder in 1999, June 2000 and July 2000.  See April and September 2004 opinions by Dr. Nudelman, Chief Medical Officer, Medical Director Solutions, LLC, Georgia State Board of Workers' Compensation, received in September 2010.  

Also, the evidence on file shows that the Veteran is receiving benefits from the Social Security Administration (SSA) and notes his entitlement to medical disability benefits.  See October 2005 SSA record.  Accordingly, the SSA disability determination and underlying medical records should be obtained and associated with the record.  Tetro v. Gober, 14 Vet. App. 100, 108 09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Finally, any updated VA treatment or private medical records should be obtained on remand.  The most recent VA treatment record on file is dated in May 2016.

In light of the above, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records regarding the Veteran's left shoulder, left hip and legs from May 2016 to present and associate all records received with the Veteran's electronic claims file; also document any negative response received.

2.  Request that the Veteran identify any non-VA medical treatment for his left shoulder, left hip and leg disabilities and take appropriate action based upon his response.

3.  Request from the SSA complete copies of any determination on a claim for disability benefits as well as the records, including all medical records, considered in adjudicating the claim.

4.  Thereafter, schedule the Veteran for a VA examination by a qualified medical professional to determine the nature, extent, and etiology of the Veteran's left shoulder, left hip and bilateral leg disabilities.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination reports to be associated with the claims file.  The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer the following opinions regarding any diagnosed disabilities with respect to the left shoulder, left hip and bilateral legs: 

(a) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability, left hip disability and/or bilateral leg disability were/was caused or aggravated by the Veteran's active duty service in August 1971 to October 1974; December 1976 to December 1978; and November 2000 to November 2001.  

(b) With regard to the Veteran's claim of entitlement to service connection for residuals of a left shoulder replacement and as to the Veteran's service from November 2000 to November 2001, the examiner should include consideration of the Veteran's work-related left shoulder injuries in 1999, June 2000 and July 2000.  The examiner should opine as to whether there is clear and unmistakable evidence that the disorder pre-existed the Veteran's period of service from November 2000 to November 2001.  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service; i.e., was not aggravated during service.  If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  If there is no clear and unmistakable evidence that the Veteran's disorder pre-existed service, then the reviewer is asked whether it is at least as likely as not that the disorder is directly related to service. 

(c) Whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left hip disability and/or bilateral leg disability was caused or aggravated (i.e., permanently worsen beyond the normal progression of the disability) by his residuals of a left shoulder replacement.  See August 2010 statement from R.J.H.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  Ensure that the examination report complies with all remand directives. If the examination report is inadequate, it should be returned to the examiner for corrective action, as appropriate. 

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


